PER CURIAM.
Whereas, the judgment of this court was entered on the 27th day of August, 1963 (155 So.2d 905) reversing the judgment of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment by certiorari, the Supreme Court of Florida, by its opinion and judgment filed September 30, 1964 and mandate dated No*38vember 12, 1964, 168 So.2d 140, now lodged in this court, quashed this court’s judgment of reversal;
Now, therefore, It is ordered that the mandate of this court issued in this cause on September 19, 1963 is withdrawn, the opinion and judgment of this court filed August 27, 1963 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the said judgment of the- circuit court appealed from in this cause is reinstated and affirmed; costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.).